DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 009 255.6, filed on 07/29/2016.

Information Disclosure Statement
The references cited in the PCT international search report by the International Search Authority have been considered by the examiner.
The information disclosure statement (IDS) submitted on 06/21/2019 is being considered by the examiner.

Drawings
The drawings were received on 01/29/2019. These drawings are being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  “one of a lane” should read -- one lane --.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C 101.
Subject Matter Analysis of claim 13 (MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 13 is directed to:
“determining at least one first waiting dependency between a first path point of the first path and a first path point of the second path in order to avoid a collision between the first machine and the second machine”
The limitation as written is akin to a Mental Process as the comparison of rules for a situation is essential the same as a 
“wherein a first quality criterion for jointly traveling the first path and the second path while complying with the first waiting dependency is not worse than a second quality criterion for jointly traveling the first path and the second path while complying with an alternative inverse second waiting dependency between a second path point of the first path of the first machine and a second path point of the second path in order to avoid the same collision.”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation, instructions for applying the exception, and is essentially the same as a human mind performing an evaluation or casting judgement. For example, rules for determining actions at a stop-light to avoid collision.
2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a rule for a particular application is observed and compared in such a manner that judgement is rendered as to allocation an apportionment of passage.  The Applicant 
Step 2B: The claim does not provide an inventive concept.
The claim recites no additional limitations.
The application is directed to an abstract idea.
Conclusion: Claim 13 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 14 – 29, the Applicant has not recited any limitations which would contribute to raising the claim to significantly more than the recited abstract idea.

Claim Rejections - 35 USC § 112
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding CLAIM 21, the claim element “wherein a waiting dependency permits leaving a path point of the second path only after a path point of the first path has been reached in order to avoid a collision; and wherein an alternative inverse waiting dependency permits leaving a path point of the first path only after a path point of the second path has been reached in order to avoid the same collision.” is ambiguous and indefinite. The language as stated does not distinctly define what is meant by “wherein a waiting dependency permits leaving a path point of the second 
Claim 22 is rejected on its dependency to the indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 - 22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over YOMOGIDA (JP H061240 A) in view KOMOTO (JP 2002351543 A).
Regarding CLAIM 13, Yomogida discloses the invention as claimed:
wherein a first quality criterion for jointly traveling the first path and the second path while complying with the first waiting dependency is not worse than a second quality criterion for jointly traveling the first path and the second path while complying with an alternative inverse second waiting dependency between a second path point of the first path of the first machine and a second path point of the second path in order to avoid the same collision ((Yomogida: ¶0016) In this case, "priority is given to one of the control boxes", "means of giving priority, timer monitoring is performed only on one control box", and "means for giving priority to one of the two control boxes 5 and 6 so that the two control boxes 5 and 6 confirm the stop of the automatic guided vehicle on the other route and do not become a deadlock state at exactly the same time", is interpreted as priority randomly assigned to vehicle "A" while "B" waits, or priority is given to "B" while "A" waits, thus first and second criterion. In this case, giving priority to vehicle "A" is not worse than giving priority to vehicle "B").
Yomogida is silent as to, A method for at least partially automated coordination of a path arrangement of a machine arrangement, the path arrangement including at least one first path of at least one first movable machine in the machine arrangement and a second path of at least one second movable machine in the machine arrangement, the method comprising: determining at least one first waiting dependency between a first path point of the first path and a first path point of the second path in order to avoid a collision between the first machine and the second machine.
However, Komoto teaches, Field of the Invention The present invention relates to a control system for an automated guided vehicle that automatically travels on a transport route, and more particularly to running control of an automated guided vehicle at a branching/merging portion of the transport route (Komoto: ¶0001, FIG. 2(2; main track)(3; sub-track)(10; transport vehicles)), and According to the above control, even if the recognition mark 31 is detected by the transport vehicle 10S of the sub track 3 and the transport vehicle 10M is detected by the transmission type sensor 21 of the main track 2 at the same time, for ((Komoto: ¶0028) In this case, "to avoid collisions" is interpreted as "determining at least one first waiting dependency between a first path point of the first path and a first path point of the second path in order to avoid a collision between the first machine and the second machine"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a confluence collision avoidance method and apparatus for AGV’s disclosed by Yomogida to include rules for collision avoidance without stopping taught by Komoto. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate AGV collision and promote efficiency.
Regarding CLAIM 14, YOMOGIDA also teaches, wherein the first quality criterion for jointly traveling the first path and the second path while complying with the first waiting dependency is better than the second quality criterion for jointly travelling the first and second paths while complying with the alternative inverse second waiting dependency (YOMOGIDA: ¶[0022, 0023]).
In this case, preventing collision is interpreted as "better than" preventing deadlock state. In this case, preventing collision is interpreted as "complying with" preventing a deadlock state.
Regarding CLAIM 15, YOMOGIDA also teaches, determining a possible collision in advance when there is joint traveling of the first path and the second path by the (YOMOGIDA: ¶0004).
Regarding CLAIM 16, YOMOGIDA also teaches, wherein the first waiting dependency is determined based on a first path point on one of the first or second paths that is located on that path before the possible collision (YOMOGIDA: ¶0010), and a first path point that is located on the other of the first and second paths and which is located on that path after the possible collision (YOMOGIDA: Fig. 5, elements 106 and 107 are interpreted as path points located on a path after possible collision; In fig. 1, any location/position of combined path after confluence 12 is interpreted as points located after possible collision.).
Regarding CLAIM 17, YOMOGIDA also teaches, determining a value of the first quality criterion for jointly traveling the at least one first path and the second path while complying with the first waiting dependency between a first path point of the at least one first path and a first path point of the second path in order to avoid the collision (YOMOGIDA: ¶0001), determining a value of the second quality criterion for jointly traveling the at least one first path and the second path while complying with the alternative inverse second waiting dependency between a second path point of the at least one first path and a second path point of the second path in order to avoid the collision (YOMOGIDA: ¶[0022, 0023]); and selecting one of the first waiting dependency or second waiting dependency as a defined waiting dependency in order to avoid (YOMOGIDA: ¶[0022, 0023]).
In this case, "the present invention relates to anti-collision method and apparatus of the AGV mutual at the confluence" is interpreted as the prevailing criterion "first quality criterion for jointly traveling the at least one first path and the second path while complying with the first waiting dependency between a first path point of the at least one first path and a first path point of the second path in order to avoid the collision". In this case, "safely travel without colliding in the confluence" is interpreted as "jointly traveling the at least one first path and the second path". In this case, mitigating deadlock is interpreted as a secondary quality criterion due to its design in to mitigate collision (primary objective). In this case, complying with first-in-first-out or "priority given to either one" are considered inverse and in compliance with the mitigating deadlock objective.
Regarding CLAIM 18, YOMOGIDA also teaches, replacing the at least one waiting dependency with a different waiting dependency that is alternative and inverse to the at least one waiting dependency in response to the at least one waiting dependency causing an indefinite waiting dependency (YOMOGIDA: ¶0022).
In this case, "priority will be given to either one" is interpreted as an "alternative and inverse" to "the automatic guided vehicle that stopped at the stop point earlier runs at the confluence". In this case, "priority will be given to either one" is interpreted as an "indefinite waiting dependency".
Regarding CLAIM 19, YOMOGIDA also teaches, the at least one waiting dependency is an alternative inverse waiting dependency; or the different (YOMOGIDA: ¶0022).
In this case, "priority" based on a first-in-first-out or random selection to bypass a deadlock is interpreted as "alternative inverse waiting dependency".
Regarding CLAIM 20, YOMOGIDA also teaches, wherein the at least one waiting dependency is an alternative inverse waiting dependency between one path point of the first path of the first machine and one path point of the second path (YOMOGIDA: ¶0022).
In this case, "priority" based on a first-in-first-out or random selection to bypass a dealock is interpreted as "alternative inverse waiting dependency". In this case, points 3 and 12 of Fig. 1 is interpreted as points on first and second paths.
Regarding CLAIM 21, as best understood, YOMOGIDA also teaches, a plurality of path points and transfers between the path points (YOMOGIDA: ¶0002-0004; In this case, all of the 106 (cross-shaped confluences) and 107 (“Y”-shaped confluences) elements in figure 5 are interpreted as a plurality of path points and transfer points between path points); wherein a waiting dependency permits leaving a path point of the second path only after a path point of the first path has been reached in order to avoid a collision; and wherein an alternative inverse waiting dependency permits leaving a path point of the first path only after a path point of the second path has been reached in order to avoid the same collision (YOMOGIDA: ¶0010, 0022). Note that while Yomogida 
Regarding CLAIM 22, YOMOGIDA also teaches, wherein at the plurality of transfers are transfer times (YOMOGIDA: ¶0019-0021).
Regarding CLAIM 24, YOMOGIDA also teaches, wherein the method steps are executed at least in part prior to and/or during joint travel of the at least one first path and the second path (YOMOGIDA: ¶[0013, 0016], In FIG.1, elements 9 and 10 are at positions 3 and 4, where the method steps are performed).
Regarding CLAIM 25, YOMOGIDA also teaches, wherein the at least one first path is prioritized by default relative to the second path (YOMOGIDA: ¶0022).
In this case, "the automatic guided vehicle that stopped at the stop point earlier runs at the confluence" is interpreted as "at least one first path is prioritized by default relative to the second path." In this case, a first-in-first-out priority is interpreted as a default priority.
Regarding CLAIM 27, YOMOGIDA discloses, wherein a first quality criterion for jointly traveling the first path and the second path while complying with the at least one first waiting dependency is not worse than a second quality criterion for jointly traveling the first path and the second path while complying with an alternative inverse second waiting dependency between a second path point of the first path and a second path point of the second path in order to avoid the same collision (YOMOGIDA: ¶0022).
Yomogida is silent as to, A system for at least partially automated coordination of a path arrangement of a machine arrangement having at least a first path of at least one first movable machine in the machine arrangement and of a second path of at least one second movable machine, the system comprising: means for defining at least one first waiting dependency between a first path point of the at least one first path and a first path point of the second path in order to avoid a collision between the second machine and the first machine.
	However, Komoto teaches, In figure 2, a first and second path (elements 2, 3) and first and second machines (10) can be observed. Field of the Invention The present invention relates to a control system for an automated guided vehicle that automatically travels on a transport route, and more particularly to running control of an automated guided vehicle at a branching/merging portion of the transport route (Komoto: ¶0001). According to the above control, even if the recognition mark 31 is detected by the transport vehicle 10S of the sub track 3 and the transport vehicle 10M is detected by the transmission type sensor 21 of the main track 2 at the same time, for example, In this case, if the traveling rules of the transport vehicle 10M on the main track 2 are prioritized and the traveling rules are determined, one (Komoto: ¶0028). In this case, a given priority is interpreted as a "second quality criterion". In this case, a first-in-first-out is interpreted as a priority. In this case, "to avoid collisions" is interpreted as "determining at least one first waiting dependency between a first path point of the first path and a first path point of the second path in order to avoid a collision between the first machine and the second machine". It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an automated guide vehicle system disclosed by Yomogida to include track priorities for automated guide vehicle system taught by Komoto. One of ordinary skill in the art would have been motivated to make this modification in order to prevent vehicle collision.
Regarding CLAIM 28, YOMOGIDA also teaches, wherein the at least one first waiting dependency is better than when complying with the alternative inverse second waiting dependency (YOMOGIDA: ¶0022).
In this case, preventing collision is interpreted as "better than" preventing deadlock state.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over YOMOGIDA (JP H061240 A) in view of KOMOTO (JP 2002351543 A) as applied to claim 13 above, and further in view of PFAFF (US 20150285644 A1).
Regarding CLAIM 23, Yomogida discloses wherein at least one of the first or second paths comprises at least one of a lane of an automated guided vehicle or (Yomogida: FIG. 1 at least one lane of an AGV and trajectory can be observed).
Yomogida in view of Komoto are silent as to, a movable robot arm.
However, Pfaff discloses in FIG. 5 (elements 41 – 47: paths/lanes) lanes of an automated guided vehicle or a trajectory, and in FIG. 2, a moveable robot arm can be observed (Element 21: an observable robotic arm attached to an AGV). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an AGV disclosed by Yomogida in view of Komoto to include a robotic arm taught by Pfaff. One of ordinary skill in the art would have been motivated to make this modification in order to provide environment specific capacities, such as cargo fetching or placement, to an AGV in a warehouse or manufacturing environment.
Regarding CLAIM 26, Yomogida also teaches, waiting dependencies are modeled by directed transverse lines between nodes (YOMOGIDA: Fig.1, elements 1 and 2 are interpreted as waiting dependencies modeled by transverse lines between nodes 3, 4, and 12).
Yomogida in view of Komoto are silent as to, the path arrangement and the additional path are modeled by a directed acyclic graph; path points are MODELED BY nodes.
	However, Pfaff teaches, According to the invention, a path through the graph is first planned, which path runs from the start node to the end node and, where applicable, through at least one intermediate node and thus comprises the corresponding edges. In order to maintain a suitable path, strategies and algorithms known in principle from graph theory can be used (Pfaff: ¶0021). It would have been obvious for one of ordinary .
Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over YOMOGIDA (JP H061240 A) in view of PFAFF (US 20150285644 A1). 
Regarding CLAIM 29, Yomogida teaches, wherein a first quality criterion for jointly traveling the first path and the second path while complying with the first waiting dependency is not worse than a second quality criterion for jointly traveling the first path and the second path while complying with an alternative inverse second waiting dependency between a second path point of the first path of the first machine and a second path point of the second path in order to avoid the same collision (YOMOGIDA: ¶[0022, 0023]).
Yomogida is silent as to, A computer program product for at least partially automated coordination of a path arrangement of a machine arrangement, wherein the path arrangement includes at least one first path of at least one first movable machine in the machine arrangement and a second path of at least one second movable machine in the machine arrangement, the computer program product having a program code stored on a non-transitory, computer readable storage medium, the program code, when executed by a microprocessor, causing the microprocessor to: determine at least one first waiting 
	However, Pfaff teaches, The automated guided vehicle 1 is configured to move automatically in particular from a start point SP to an end point ZP in an environment U shown in FIGS. 3 to 5. In addition, a computer program runs on the control unit 5, which controls the drives 4 in such a way that they move the automated guided vehicle 1 automatically from the start point SP to the end point ZP, for example, along a first virtual track B1 shown in FIG. 3 or a second virtual track B2 shown in FIG. 4 (Pfaff: ¶0048); and in the case of the present exemplary embodiment provision is made for planning the virtual track along which the automated guided vehicle 1 should move automatically from the start point SP to the end point ZP. The automated guided vehicle 1, for example, performs the planning itself, using, for example, its control unit 5 or a computer program running on its control unit 5. The planning, however, can also be performed, for example, by an external computer 10 or a computer program running on the computer 10, wherein the computer 10 transmits, preferably wirelessly, the results of the planning to the control unit 5 (Pfaff: ¶0055). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an AGV system disclosed by Yomogida to include a computer program taught by Pfaff. One of ordinary skill in the art would have been motivated to make this modification in order to provide operational rules for an AGV system. In this case, preventing collision is interpreted as "not worse than" preventing deadlock state. In this case, preventing collision is interpreted as "complying with" preventing a deadlock state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harasaki (US 20110178657 A1)
Agrawal (US 20120046819 A1)
Harasaki (US 20120136516 A1)
Bloomquist (US 5999865 A)
Varkki (WO 2016135378 A1)
Vestal (US 20140365258 A1)
Johnson (US 20030233177 A1)
Nishi (JP 2004280213 A)
 Kazumi (CN 102160007 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663